DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 7-20-2021, is acknowledged.  Claims 1, 8-11, 33, 36, 47, 48, 50, 51, 53, and 56-64 have been amended.
Claims 1, 8-11, and 33-68 are pending and under consideration.
Rejections/Objections Withdrawn
The objection to claim 33 because of the following: lines 1-2, "receptor comprising an amino acid sequence: selected from the group consisting of:" should be receptor comprising an amino acid sequence selected from the group consisting of" , is withdrawn in light of the claim amendment.
The rejection of claims 1, and 8-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is to be selected for said transmembrane
domain, is withdrawn in light of the claim amendments.
The rejection of claims 33-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for identity of claimed sequences, is withdrawn in light of the claim amendments.
The rejection of claim 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "any of claim 33", is withdrawn in light of the claim amendment.
The rejection of claims 56-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "CD3ζ domain", is withdrawn in light of the claim amendments.
The rejection of claim 58 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 59 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.


Rejections/Objections Maintained
The objection to claim 61 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not depend from a multiple dependent claim, is maintained.
	Applicants' argue that the amendment of the claim obviates the objection.
	The examiner has considered applicants' argument, in light of the claim amendment, but does not find it persuasive.
M.P.E.P §608.01(n)    Dependent Claims [R-10.2019]
	I.    MULTIPLE DEPENDENT CLAIMS
35 U.S.C. 112(e), authorizes multiple dependent claims in applications as long as they are in the alternative form (e.g., "A machine according to claims 3 or 4, further comprising ---"). Cumulative claiming (e.g., "A machine according to claims 3 and 4, further comprising ---") is not permitted. A multiple dependent claim may refer in the alternative to only one set of claims. A claim such as "A device as in claims 1, 2, 3, or 4, made by a process of claims 5, 6, 7, or 8" is improper. 35 U.S.C. 112  allows reference to only a particular claim. Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.

(emphasis added by examiner)
	Newly amended claim 61 is now a vector comprising the nucleic acid molecule of any of claims 56-58 and 60.
	Claim 60 is the nucleic acid molecule of claim 59, further comprising the sequence GGG between the first and second costimulatory domains.
	Claim 59 is the nucleic acid molecule of any of claims 56-58, further comprising the sequence GGG between the costimulatory domain and the CD3ζ signaling domain.
	Thus, the objection to multiple dependent claim 61 is maintained because "a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly".


The objection to claim 63 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not depend from a multiple dependent claim, is maintained.
	Applicants' argue that the amendment of the claim obviates the objection.
	The examiner has considered applicants' argument, in light of the claim amendment, but does not find it persuasive.
M.P.E.P §608.01(n)    Dependent Claims [R-10.2019]
	I.    MULTIPLE DEPENDENT CLAIMS
35 U.S.C. 112(e), authorizes multiple dependent claims in applications as long as they are in the alternative form (e.g., "A machine according to claims 3 or 4, further comprising ---"). Cumulative claiming (e.g., "A machine according to claims 3 and 4, further comprising ---") is not permitted. A multiple dependent claim may refer in the alternative to only one set of claims. A claim such as "A device as in claims 1, 2, 3, or 4, made by a process of claims 5, 6, 7, or 8" is improper. 35 U.S.C. 112  allows reference to only a particular claim. Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.

(emphasis added by examiner)

	Newly amended claim 63 is now a vector comprising an expression cassette comprising the nucleic acid molecule of any of claims  of any of claims 56-58 and 60.
	Claim 60 is the nucleic acid molecule of claim 59, further comprising the sequence GGG between the first and second costimulatory domains.
	Claim 59 is the nucleic acid molecule of any of claims 56-58, further comprising the sequence GGG between the costimulatory domain and the CD3ζ signaling domain.
	Thus, the objection to multiple dependent claim 63 is maintained because "a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly".


The objection to claim 65 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not depend from a multiple dependent claim, is maintained.
	Applicants' argue that the amendment of the claim obviates the objection.
	The examiner has considered applicants' argument, in light of the claim amendment, but does not find it persuasive.
M.P.E.P §608.01(n)    Dependent Claims [R-10.2019]
	I.    MULTIPLE DEPENDENT CLAIMS
35 U.S.C. 112(e), authorizes multiple dependent claims in applications as long as they are in the alternative form (e.g., "A machine according to claims 3 or 4, further comprising ---"). Cumulative claiming (e.g., "A machine according to claims 3 and 4, further comprising ---") is not permitted. A multiple dependent claim may refer in the alternative to only one set of claims. A claim such as "A device as in claims 1, 2, 3, or 4, made by a process of claims 5, 6, 7, or 8" is improper. 35 U.S.C. 112  allows reference to only a particular claim. Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.

(emphasis added by examiner)

	Claim 651 is A population of T cells or NK cells comprising the nucleic acid molecule of any of claims 56-58 and 60.
	Claim 60 is the nucleic acid molecule of claim 59, further comprising the sequence GGG between the first and second costimulatory domains.
	Claim 59 is the nucleic acid molecule of any of claims 56-58, further comprising the sequence GGG between the costimulatory domain and the CD3ζ signaling domain.
	Thus, the objection to multiple dependent claim 65 is maintained because "a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly".
New Objection Necessitated by Amendment
Claim 67 is objected to because it depends from a non-allowed claim.  Appropriate correction is required.

Conclusion
Claims 61, 63, 65 and 67 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 6, 2021